DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 19 January 2021.
Claim 8 is canceled.
Claims 1-3, 5, 7, 9-13, 15, 17-19, and 21 are amended.
Claim 22 is newly added.
Claims 1-7, 9-19, and 21-22 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on  19 January 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Interpretation
Online experimentation and A/B testing are deemed to be well-understood, routine, and conventional activities. The following sources support this conclusion.
Applicant’s admitted prior art:
“In the age of the Internet, online experimentation, and in particular controlled online experimentation, is a commonly used and effective tool for product development. One such type of controlled online experiment is A/B testing.”
See instant specification, paragraph 0003, emphasis added.

U.S. PGPub. No. 20180089716 A1, Xu et al., “Following A/B Tests For Experimentation Management”
“Many companies that deliver online digital content or services utilize experiments to test the performance of the online digital content or services. A/B testing may be used to perform an experiment pertaining to delivery of content online.”
See paragraph 0001, emphasis added.

“Traditionally, A/B testing has been used for testing digital content delivered online.”
See paragraph 0014, emphasis added.

U.S. PGPub. No. 20160253683 A1, Gui et al., “Sampling Of Users In Network A/B Testing”
“A/B testing is a standard way to evaluate user engagement or satisfaction with a new service, feature, or product.”
See paragraph 0005, emphasis added.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user identifier extraction system,” “a user identification comparison system,” and “a data bucket abnormality system” in claims 11-17. In addition, claim 12 recites “a user experience information extractor,” claim 13 recites “a comparison module,” claims 14-15 recite “a data bucket identifier,” and claim 17 recites “an overlap percentage module.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification comprises at least one or more processors, one or more data storage mediums, and communications circuitry.  See instant specification paragraphs 0084-0088, 0112, and Figs. 4 and 7A
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-19, and 21-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to independent claims 1, 11, and 18, the following limitations are newly added:
“wherein the data flag is instructive to eliminate an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket; and
confirming, upon the error being eliminated, that an updated number of identifiers, each of which includes both the first tag and the second tag, does not exceed the threshold.”

Applicant has not indicated where support for this newly-added subject matter can be found, and it is not apparent how the instant specification provides support for this newly-added subject matter. Therefore, these claim limitations are deemed to introduce new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent No. 10,185,970 B1, hereinafter referred to as Chen) in view of Srivastava et al. (U.S. Patent Application Publication No. 20150186403 A1, hereinafter referred to as Srivastava) and Siddiqui et al. (U.S. Patent No. 9,268,663 B1, hereinafter referred to as Siddiqui).
As to claim 1, Chen teaches a method for identifying data bucket overlap with online experiments, the method being implemented on at least one machine comprising at least one processor, memory, and communications circuitry (see Chen col. 16 L55 to col. L11 and Fig. 7: the method of the invention is performed by a computer 700 comprising CPUs 704, memories 708 and 710, and network interface controller 712), and the method comprising:
obtaining first data representing a first set of identifiers associated with a first data bucket (see Chen col. 5 L34-47 and Fig. 1: control group 118 comprises a set of users 104 having associated user identifiers) of a first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
obtaining second data representing a second set of identifiers associated with a second data bucket (see Chen col. 5 L34-47 and Fig. 1: treatment group 116 comprises a set of users 104 having associated user identifiers) of the first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
determining, based on the first data and the second data (see Chen col. 5 L34-47 and Fig. 1: control group 118 and treatment group 116 correspond to first and second data), a first number of identifiers (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116) each of which includes a first tag associated with the first data bucket or a second tag associated with the second data bucket  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag associated with a first data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag associated with a second data bucket”; Note: Srivastava also teaches this feature, see Srivastava para. 0045); and
generating, in response to determining, based on a size of the first data bucket and a size of the second data bucket (see Chen col. 12 L1-15: the misallocation margin threshold, signified as δ, is calculated based on the number of users assigned to control group 118 and treatment group 116), that the first number of identifiers exceeds a threshold, a data flag indicating that results associated with a first online experiment are inconsistent (see Chen col. 12 L1-37: if the calculated proportion of users is greater than the misallocation margin threshold, signified as δ, the system provides a flag to indicate that the experiment results are invalid), wherein the data flag is instructive to eliminate an error (see Chen col. 11 L45-59: the alarm or flag is provided for the purpose of correcting errors).
Chen does not appear to explicitly disclose determining a first number of identifiers each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket; and an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket.
However, Srivastava teaches:
determining a first number of identifiers  (see Srivastava para. 0062: users are identified by browser cookies, which comprise Universally Unique Identifiers (UUIDs)) each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket (see Srivastava para. 0089 and 0163: the system determines user IDs of overlapping users, i.e. users that are registered with both partner A and partner B); and
an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket (see Srivastava para. 0089 and 0163: the system determines user IDs of overlapping users, i.e. users that are registered with both partner A and partner B).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). However, Chen does not appear to explicitly address the possibility of overlapping sets of users. Srivastava teaches the prevention of overlapping sets of users (see Srivastava para. 0089 and 0163). Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the teachings of Srivastava because it prevents errors due to duplication of audience members (i.e. users who access online media items, see Srivastava para. 0047) and it prevents overcounting (see Srivastava para. 0162), resulting in more accurate, reliable measurements (see Srivastava para. 0040).
Chen as modified by Srivastava does not appear to explicitly disclose confirming that an updated number of identifiers, does not exceed a threshold.
However, Siddiqui teaches confirming that an updated number of identifiers, does not exceed a threshold (see Siddiqui col. 7 L15-32: rule updater 320 ensures that a predetermined threshold amount of users are assigned a particular allocation based on allocation rules; and see Siddiqui col. 6 L20-27: users are identified based on user identifiers such as cookies or other stored data).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). Chen further teaches that code issues, system bugs, and other problems may cause a misallocation of users to groups, so Chen provides an alarm/flag when the misallocation margin is greater than a threshold (see Chen col. 12 L1-37). Chen does not appear to explicitly disclose updating the user identifiers and confirming it does not exceed a threshold. Siddiqui teaches this (see Siddiqui col. 7 L15-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen as modified by Srivastava to include the teachings of Siddiqui because it helps resolve anomalies that may arise during A/B testing (see Siddiqui col. 7 L15-31).

As to claim 2, Chen as modified by Srivastava and Siddiqui teaches  further comprising:
receiving, prior to the first data and the second data being obtained, a first plurality of identifiers each being associated with a user device (see Chen col. 5 L34-47 and Fig. 1: each user 104 has is identified by a browser cookie that identifies the user and the user’s client device); and
assigning each identifier of the first plurality of identifiers to one of the first data bucket and the second data bucket (see Chen col. 5 L34-47: users 104 are assigned to either control group 118 or treatment group 116 group based on the user identifiers), wherein each identifier has an equal probability of being assigned to one of a first data bucket and a second data bucket (see Chen col. 8 L28-33: users are assigned to the treatment group and control group based on an equal split).

As to claim 3, Chen as modified by Srivastava and Siddiqui teaches wherein assigning further comprises:
generating a second plurality of metadata tags for each identifier of the first plurality of identifiers that indicates whether that identifier has been assigned to the first data bucket or the second data bucket (see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; and see Srivastava para. 0045: user tagging); and
sending each metadata tag of the second plurality of metadata tags to the user device corresponding to each identifier of the first plurality of identifiers (see Chen col. 5 L34-47 and Fig. 1: group assignment 132), wherein an identifier assigned to the first data bucket includes the first tag and an identifier assigned to the second data bucket includes the second tag (see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag”).

As to claim 4, Chen as modified by Srivastava and Siddiqui teaches  further comprising:
determining a first user experience associated with the first data bucket (see Chen col. 3 L38-46: the control group receives a graphical user interface (GUI) in it its original, unchanged form);
determining a second user experience associated with the second data bucket (see Chen col. 3 L38-46: the treatment group receives a graphical user interface (GUI) that has been changed (e.g. moved up));
providing the first user experience to first user devices associated with first identifiers assigned to the first data bucket (see Chen col. 3 L38-46: the control group receives a graphical user interface (GUI) in it its original, unchanged form), the first identifiers comprising the first tag (see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag”); and
providing the second user experience to second user devices associated second identifiers assigned to the second data bucket (see Chen col. 3 L38-46: the treatment group receives a graphical user interface (GUI) that has been changed (e.g. moved up)), the second identifiers comprising the second tag (see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag”).

As to claim 5, Chen as modified by Srivastava and Siddiqui teaches wherein determining the first number of identifiers comprises at least one of:
determining whether one or more first identifiers of the first set of identifiers include both the first tag associated with the first data bucket and the second tag associated with the second data bucket (see Srivastava para. 0089 and 0163: the system determines user IDs of overlapping users, i.e. users that are registered with both partner A and partner B), or
determining whether one or more second identifiers of the second set of identifiers include both the first tag and the second tag (see Srivastava para. 0089 and 0163: the system determines user IDs of overlapping users, i.e. users that are registered with both partner A and partner B), wherein the first tag comprises a first metadata tag and the second tag comprises a second metadata tag  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag associated with a first data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag associated with a second data bucket”; and see Srivastava para. 0045).

As to claim 6, Chen as modified by Srivastava and Siddiqui teaches  further comprising: receiving, prior to the first data and the second data being obtained, a request to analyze data (see Chen col. 7 L24-36 and Fig. 1: a user requests experiment 114 from analytics service 110) for inconsistencies (see Chen col. 12 L24-37: the analysis includes a determination of whether or not the experiment may be considered invalid due to some problem).

As to claim 7, Chen as modified by Srivastava and Siddiqui teaches  further comprising:
receiving a plurality of identifiers prior to the first data and the second data being obtained (see Chen col. 5 L34-47 and Fig. 1: each user 104 has is identified by a browser cookie that identifies the user and the user’s client device), wherein:
each identifier of the plurality of identifiers is uniquely associated with a corresponding user device (see Chen col. 5 L34-47 and Fig. 1: each user 104 is identified by a browser cookie that identifies the user and the user’s client device; and see Srivastava para. 0062: browser cookies comprise Universally Unique Identifiers (UUIDs));
the plurality of identifiers comprises the first set of identifiers and the second set of identifiers (see Chen col. 5 L34-47: users 104 are assigned to either control group 118 or treatment group 116 group based on the user identifiers); and
each identifier comprises a device identifier associated with the corresponding user device  (see Chen col. 5 L34-47 and Fig. 1: each user 104 is identified by a browser cookie that identifies the user and the user’s client device; and see Srivastava para. 0065: browser cookies identify client devices).

As to claim 9, Chen as modified by Srivastava and Siddiqui teaches wherein generating the data flag comprises:
obtaining data bucket size information comprising the size of each of the first data bucket and the second data bucket (see Chen col. 12 L1-10: the system determines the number of users assigned to control group 118 and treatment group 116);
determining a first amount of overlap relative to the first data bucket based on the data bucket size information and the first number of identifiers (see Chen col. 12 L1-37: the system determines the proportion of users in the control group, signified as pC, relative to the total number of users, NC + NT);
determining a second amount of overlap relative to the second data bucket based on the data bucket size information and the first number of identifiers (see Chen col. 12 L1-37: the system determines the proportion of users in the treatment group, signified as pT, relative to the total number of users, NC + NT); and
determining that the first amount, the second amount, or the first amount and the second amount exceeds the threshold, wherein the threshold comprises a proportion threshold  (see Chen col. 12 L1-37: the system determines whether the calculated proportion of users is greater than the misallocation margin threshold, signified as δ).

As to claim 10, Chen as modified by Srivastava and Siddiqui teaches further comprising:
obtaining third data representing a third set of identifiers associated with a third data bucket (see Chen col. 5 L34-47 and Fig. 1: control group 118 comprises a set of users 104 having associated user identifiers) of a second online experiment (see Chen col. 2 L26-39: the system performs many different experiments);
obtaining fourth data representing a fourth set of identifiers associated with a fourth data bucket (see Chen col. 5 L34-47 and Fig. 1: treatment group 116 comprises a set of users 104 having associated user identifiers) of the second online experiment (see Chen col. 2 L26-39: the system performs many different experiments);
determining, based on the third data and the fourth data (see Chen col. 5 L34-47 and Fig. 1: control group 118 and treatment group 116 correspond to third and fourth data), a second number of identifiers (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116) each of which includes both a third tag associated with the third data bucket and a fourth tag associated with the fourth data bucket (Note: The claimed “third tag” and “fourth tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “third tag associated with a third data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “fourth tag associated with a fourth data bucket”; Note: Srivastava also teaches this feature, see Srivastava para. 0045; and see Srivastava para. 0089 and 0163: the system determines user IDs of overlapping users, i.e. users that are registered with both partner A and partner B);
determining that the second number of identifiers is less than or equal to an additional threshold (see Chen col. 12 L15-24: if the calculated proportion of users is less than the misallocation margin threshold, signified as δ, “then no alarm or flag is provided and the data from the experiment may be considered valid”) associated with the second online experiment (see Chen col. 2 L26-39: the system performs many different experiments);
providing a first user experience associated with the third data bucket to first user devices associated with each identifier of the third set of identifiers (see Chen col. 3 L38-46: the control group receives a graphical user interface (GUI) in it its original, unchanged form); and
providing a second user experience associated with the fourth data bucket to second devices associated with each identifier of the fourth set of identifiers (see Chen col. 3 L38-46: the treatment group receives a graphical user interface (GUI) that has been changed (e.g. moved up)).

As to claim 11, Chen teaches a system for identifying data bucket overlap with online experiments (see Chen col. 16 L55 to col. L11 and Fig. 7: the method of the invention is performed by a computer 700 comprising CPUs 704, memories 708 and 710, and network interface controller 712), the system comprising:
a user identifier extraction system configured to:
obtain first data representing a first set of identifiers associated with a first data bucket (see Chen col. 5 L34-47 and Fig. 1: control group 118 comprises a set of users 104 having associated user identifiers) of a first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
obtaining second data representing a second set of identifiers associated with a second data bucket (see Chen col. 5 L34-47 and Fig. 1: treatment group 116 comprises a set of users 104 having associated user identifiers) of the first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
a user identification comparison system configured to determine, based on the first data and the second data (see Chen col. 5 L34-47 and Fig. 1: control group 118 and treatment group 116 correspond to first and second data), a first number of identifiers (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116) each of which includes a first tag associated with the first data bucket or a second tag associated with the second data bucket  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag associated with a first data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag associated with a second data bucket”; Note: Srivastava also teaches this feature, see Srivastava para. 0045); and
a data bucket abnormality system configured to generate, in response to determining, based on a size of the first data bucket and a size of the second data bucket (see Chen col. 12 L1-15: the misallocation margin threshold, signified as δ, is calculated based on the number of users assigned to control group 118 and treatment group 116), that the first number of identifiers exceeds a threshold, a data flag indicating that results associated with a first online experiment are inconsistent (see Chen col. 12 L1-37: if the calculated proportion of users is greater than the misallocation margin threshold, signified as δ, the system provides a flag to indicate that the experiment results are invalid), wherein the data flag is instructive to eliminate an error (see Chen col. 11 L45-59: the alarm or flag is provided for the purpose of correcting errors).
Chen does not appear to explicitly disclose determine a first number of identifiers each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket; and an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket.
However, Srivastava teaches:
determine a first number of identifiers (see Srivastava para. 0062: users are identified by browser cookies, which comprise Universally Unique Identifiers (UUIDs)) each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket (see Srivastava para. 0089 and 0163: the system determines user IDs of overlapping users, i.e. users that are registered with both partner A and partner B); and
an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket (see Srivastava para. 0089 and 0163: the system determines user IDs of overlapping users, i.e. users that are registered with both partner A and partner B).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). However, Chen does not appear to explicitly address the possibility of overlapping sets of users. Srivastava teaches the prevention of overlapping sets of users (see Srivastava para. 0089 and 0163). Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the teachings of Srivastava because it prevents errors due to duplication of audience members (i.e. users who access online media items, see Srivastava para. 0047) and it prevents overcounting (see Srivastava para. 0162), resulting in more accurate, reliable measurements (see Srivastava para. 0040).
Chen as modified by Srivastava does not appear to explicitly disclose confirming that an updated number of identifiers, does not exceed a threshold.
However, Siddiqui teaches confirming that an updated number of identifiers, does not exceed a threshold (see Siddiqui col. 7 L15-32: rule updater 320 ensures that a predetermined threshold amount of users are assigned a particular allocation based on allocation rules; and see Siddiqui col. 6 L20-27: users are identified based on user identifiers such as cookies or other stored data).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). Chen further teaches that code issues, system bugs, and other problems may cause a misallocation of users to groups, so Chen provides an alarm/flag when the misallocation margin is greater than a threshold (see Chen col. 12 L1-37). Chen does not appear to explicitly disclose updating the user identifiers and confirming it does not exceed a threshold. Siddiqui teaches this (see Siddiqui col. 7 L15-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen as modified by Srivastava to include the teachings of Siddiqui because it helps resolve anomalies that may arise during A/B testing (see Siddiqui col. 7 L15-31).

As to claim 12, see the rejection of claim 4 above.

As to claim 13, see the rejection of claim 5 above.

As to claim 14, see the rejection of claim 6 above.

As to claim 15, see the rejection of claim 7 above.

As to claim 16, see the rejection of claim 7 above.

As to claim 17, see the rejection of claim 9 above.

As to claim 18, Chen teaches a non-transitory computer readable medium having information recorded thereon for identifying data bucket overlap with online experiments, wherein the information, when read by a computer, causes the computer to perform operations comprising (see Chen col. 16 L55 to col. L11 and Fig. 7: the method of the invention is performed by a computer 700 comprising CPUs 704 and memories 708 and 710):
obtaining first data representing a first set of identifiers associated with a first data bucket (see Chen col. 5 L34-47 and Fig. 1: control group 118 comprises a set of users 104 having associated user identifiers) of a first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
obtaining second data representing a second set of identifiers associated with a second data bucket (see Chen col. 5 L34-47 and Fig. 1: treatment group 116 comprises a set of users 104 having associated user identifiers) of the first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
determining, based on the first data and the second data (see Chen col. 5 L34-47 and Fig. 1: control group 118 and treatment group 116 correspond to first and second data), a first number of identifiers (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116) each of which includes a first tag associated with the first data bucket or a second tag associated with the second data bucket  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag associated with a first data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag associated with a second data bucket”; Note: Srivastava also teaches this feature, see Srivastava para. 0045); and
generating, in response to determining, based on a size of the first data bucket and a size of the second data bucket (see Chen col. 12 L1-15: the misallocation margin threshold, signified as δ, is calculated based on the number of users assigned to control group 118 and treatment group 116), that the first number of identifiers exceeds a threshold, a data flag indicating that results associated with a first online experiment are inconsistent (see Chen col. 12 L1-37: if the calculated proportion of users is greater than the misallocation margin threshold, signified as δ, the system provides a flag to indicate that the experiment results are invalid), wherein the data flag is instructive to eliminate an error (see Chen col. 11 L45-59: the alarm or flag is provided for the purpose of correcting errors).
Chen does not appear to explicitly disclose determine a first number of identifiers each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket; ; and an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket.
However, Srivastava teaches:
determine a first number of identifiers  (see Srivastava para. 0062: users are identified by browser cookies, which comprise Universally Unique Identifiers (UUIDs)) each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket (see Srivastava para. 0089 and 0163: the system determines user IDs of overlapping users, i.e. users that are registered with both partner A and partner B); and
an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket (see Srivastava para. 0089 and 0163: the system determines user IDs of overlapping users, i.e. users that are registered with both partner A and partner B).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). However, Chen does not appear to explicitly address the possibility of overlapping sets of users. Srivastava teaches the prevention of overlapping sets of users (see Srivastava para. 0089 and 0163). Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the teachings of Srivastava because it prevents errors due to duplication of audience members (i.e. users who access online media items, see Srivastava para. 0047) and it prevents overcounting (see Srivastava para. 0162), resulting in more accurate, reliable measurements (see Srivastava para. 0040).
Chen as modified by Srivastava does not appear to explicitly disclose confirming that an updated number of identifiers, does not exceed a threshold.
However, Siddiqui teaches confirming that an updated number of identifiers, does not exceed a threshold (see Siddiqui col. 7 L15-32: rule updater 320 ensures that a predetermined threshold amount of users are assigned a particular allocation based on allocation rules; and see Siddiqui col. 6 L20-27: users are identified based on user identifiers such as cookies or other stored data).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). Chen further teaches that code issues, system bugs, and other problems may cause a misallocation of users to groups, so Chen provides an alarm/flag when the misallocation margin is greater than a threshold (see Chen col. 12 L1-37). Chen does not appear to explicitly disclose updating the user identifiers and confirming it does not exceed a threshold. Siddiqui teaches this (see Siddiqui col. 7 L15-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen as modified by Srivastava to include the teachings of Siddiqui because it helps resolve anomalies that may arise during A/B testing (see Siddiqui col. 7 L15-31).

As to claim 19, see the rejection of claim 5 above.

As to claim 21, see the rejection of claim 9 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to detecting data bucket inconsistencies for A/B experimentation.
a.	Alper et al.; “Testing framework for dynamic web pages”; U.S. PGPub. No. 20140082593 A1.
Teaches the importance of avoiding bucket overlaps in A/B testing, in order to have a meaningful test (see para. 0023).
b.	Savoie, Brenda; “9 Common Mistakes that Will Kill Your A_B Testing”; published on 27 January 2017, retrieved on 13 August 2021 from https://www.adpushup.com/blog/9-common-mistakes-that-will-kill-your-ab-testing/
Teaches that overlaps that exist during A/B testing will result in an uneven split between the versions being tested, and this should be avoided (see page 4).
c.	Chang, Robert; “Detecting and avoiding bucket imbalance in A/B tests”; published on 28 December 2015, retrieved on 13 August 2021 from https://blog.twitter.com/engineering/en_us/a/2015/detecting-and-avoiding-bucket-imbalance-in-ab-tests
Teaches a “bucket imbalance check” that provides a “powerful, yet simple and convenient way” for automatically identifying bucket imbalances in A/B tests (see pages 4-9).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163